Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 1 of 9



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

    JAMES LATTANZIO,

           Plaintiff,

    -VS-                                               CASE NO.:

    OCWEN LOAN SERVICING, LLC,

           Defendant.
                                            /

                         COMPLAINT AND DEMAND FOR JURY TRIAL

            COMES NOW Plaintiff, James Lattanzio, by and through the undersigned

    counsel, and sues Defendant, OCWEN LOAN SERVICING, LLC, and in support thereof

    respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. §

    227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. §

    559.55 et seq. (“FCCPA”).

                                          INTRODUCTION

            1.          The TCPA was enacted to prevent companies like OCWEN LOAN

    SERVICING, LLC (hereinafter “Defendant”) from invading American citizen’s privacy

    and prevent abusive “robo-calls.”

            2.          “The TCPA is designed to protect individual consumers from receiving

    intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

    S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

            3.          “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

    *1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

    dinner at night; they force the sick and elderly out of bed; they hound us until we want to

                                                  1
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 2 of 9



    rip the telephone out of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings

    presumably intended to give telephone subscribers another option: telling the autodialers

    to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

    2014).

             4.     According    to the    Federal   Communications      Commission     (FCC),

    “Unwanted calls and texts are the number one complaint to the FCC. There are thousands

    of complaints to the FCC every month on both telemarketing and robocalls. The FCC

    received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal

    to Protect and Empower Consumers Against Unwanted Robocalls, Texts to Wireless

    Phones,       Federal     Communications         Commission,      (May       27,     2015),

    http://transition.fcc.gov/Daily_Releases/Daily_Business/2015/db0527/DOC-

    333676A1.pdf.

                                 JURISDICTION AND VENUE

             5.     This is an action for damages exceeding Seventy-Five Thousand Dollars

    ($75,000.00) exclusive of attorney fees and costs.

             6.     Jurisdiction and venue for purposes of this action are appropriate and

    conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

    violations of the TCPA.

             7.     Subject matter jurisdiction, federal question jurisdiction, for purposes of

    this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

    district courts shall have original jurisdiction of all civil actions arising under the

    Constitution, laws, or treaties of the United States; and this action involves violations of




                                                 2
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 3 of 9



    47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

    and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

             8.    The current principal place of business of Defendant is in Palm Beach

    County, Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C.

    §1391(b)(1), as it is the judicial district in the State where the Defendant resides.

                                       FACTUAL ALLEGATIONS

             9.    Plaintiff is a natural person, and citizen of the State of Pennsylvania,

    residing in Montgomery County, Pennsylvania.

             10.   Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

             11.   Plaintiff is an “alleged debtor.”

             12.   Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

    F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

    Cir. 2014).

             13.   Defendant is a corporation which was formed in Delaware with its

    principal place of business located at 1661 Worthington Road #100, West Palm Beach,

    Florida 33409, and which conducts business in the State of Florida through its registered

    agent, Corporation Service Company, located at 1201 Hays Street, Tallahassee, Florida

    32301.

             14.   The debt that is the subject matter of this Complaint is a “consumer debt”

    as defined by Florida Statute §559.55(6).

             15.   Defendant is a “creditor” as defined in Florida Statute §559.55(5).

             16.   Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

    one hundred (100) times in an attempt to collect a debt.


                                                  3
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 4 of 9



           17.       Defendant attempted to collect an alleged debt from Plaintiff by this

    campaign of telephone calls.

           18.       Upon information and belief, some or all of the calls Defendant made to

    Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

    system” which has the capacity to store or produce telephone numbers to be called, using

    a random or sequential number generator (including but not limited to a predictive dialer)

    or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

    227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that his knew it was an

    autodialer because of the vast number of calls he received, because he heard a pause

    when he answered his telephone before a voice came on the line, and/or because he was

    the victim of “abandoned” calls where there was no agent available to take the robo-call

    after Plaintiff picked up the telephone call from Defendant.

           19.       Plaintiff is the subscriber, regular user and carrier of the cellular telephone

    number (484) ***-2238, and was the called party and recipient of Defendant’s calls.

           20.       Defendant placed an exorbitant number of automated calls to Plaintiff’s

    cellular telephone (484) ***-2238 in an attempt to collect on a mortgage debt.

           21.       On several occasions over the last year and a half Plaintiff instructed

    Defendant’s agent(s) to stop calling his cellular telephone.

           22.       On or about April of 2017, Plaintiff communicated with Defendant from

    his aforementioned cellular telephone number and instructed Defendant’s agent to cease

    calling. Specifically, Plaintiff told Defendant’s agent to “don’t call here no more.”

           23.       Plaintiff had substantially the same conversation at least three (3) more

    times in 2017.


                                                    4
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 5 of 9



            24.     Defendant has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

    cellular telephone in this case.

            25.     Defendant has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in

    this case, with no way for the consumer, Plaintiff, or Defendant, to remove the number.

            26.     Defendant’s corporate policy is structured so as to continue to call

    individuals like Plaintiff, despite these individuals explaining to Defendant they wish for

    the calls to stop.

            27.     Defendant has numerous other federal lawsuits pending against it alleging

    similar violations as stated in this Complaint.

            28.     Defendant has numerous complaints across the country against it asserting

    that its automatic telephone dialing system continues to call despite being requested to

    stop.

            29.     Defendant has had numerous complaints from consumers across the

    country against it asking to not be called; however, Defendant continues to call the

    consumers.

            30.     Defendant’s corporate policy provided no means for Plaintiff to have its

    number removed from Defendant’s call list.

            31.     Defendant has a corporate policy to harass and abuse individuals despite

    actual knowledge the called parties do not wish to be called.

            32.     Not a single call placed by Defendant to Plaintiff were placed for

    “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).


                                                   5
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 6 of 9



            33.    Defendant willfully and/or knowingly violated the TCPA with respect to

    Plaintiff.

            34.    From each and every call placed without consent by Defendant to

    Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

    intrusion upon its right of seclusion.

            35.    From each and every call without express consent placed by Defendant to

    Plaintiff’s cellular telephone, Plaintiff suffered the injury of occupation of its cellular

    telephone line and cellular telephone by unwelcome calls, making the telephone

    unavailable for legitimate callers or outgoing calls while the telephone was ringing from

    Defendant’s calls.

            36.    From each and every call placed without express consent by Defendant to

    Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

    its time. For calls it answered, the time it spent on the call was unnecessary as it

    repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

    time to unlock the telephone and deal with missed call notifications and call logs that

    reflected the unwanted calls. This also impaired the usefulness of these features of

    Plaintiff’s cellular telephone, which are designed to inform the user of important missed

    communications.

            37.    Each and every call placed without express consent by Defendant to

    Plaintiff’s cellular telephone was an injury in the form of a nuisance and annoyance to

    Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

    answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

    telephone and deal with missed call notifications and call logs that reflected the unwanted


                                                 6
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 7 of 9



    calls. This also impaired the usefulness of these features of Plaintiff’s cellular telephone,

    which are designed to inform the user of important missed communications.

            38.    Each and every call placed without express consent by Defendant to

    Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

    Plaintiff’s cellular telephone’s battery power.

            39.    Each and every call placed without express consent by Defendant to

    Plaintiff’s cellular telephone where a voice message was left which occupied space in

    Plaintiff’s telephone or network.

            40.    Each and every call placed without express consent by Defendant to

    Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

    namely his cellular telephone and his cellular telephone services.

            41.    As a result of the calls described above, Plaintiff suffered an invasion of

    privacy. Plaintiff was also affected in a personal and individualized way by stress,

    anxiety, nervousness, and aggravation.

            42.    During the time Defendant was repeatedly calling the Plaintiff, he was

    slowly losing his business which he ran for twenty-five (25) years.

            43.    Plaintiff had no other source of income coming in and was stuck; Plaintiff

    tried negotiating with Defendant to no avail and Defendant continued calling the

    Plaintiff, despite repeated requests from the Plaintiff to stop.

            44.    Plaintiff was left in a situation where his business was failing and

    Defendant was constantly harassing him, reminding him that he might also be foreclosed

    upon.




                                                   7
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 8 of 9



                                              COUNT I
                                       (Violation of the TCPA)

            45.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

    forty-four (44) as if fully set forth herein.

            46.     Defendant willfully and/or knowingly violated the TCPA with respect to

    Plaintiff, especially for each of the auto-dialer calls made to Plaintiff’s cellular telephone

    after Plaintiff notified Defendant that he wished for the calls to stop.

            47.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

    cellular telephone using an automatic telephone dialing system or prerecorded or artificial

    voice without Plaintiff’s prior express consent in violation of federal law, including 47

    U.S.C § 227(b)(1)(A)(iii).

            WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

    triable and judgment against OCWEN LOAN SERVICING, LLC for statutory damages,

    punitive damages, actual damages, treble damages, enjoinder from further violations of

    these parts and any other such relief the court may deem just and proper.

                                              COUNT II
                                      (Violation of the FCCPA)

            48.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

    forty-four (44) as if fully set forth herein

            49.     At all times relevant to this action Defendant is subject to and must abide

    by the laws of the State of Florida, including Florida Statute § 559.72.

            50.     Defendant has violated Florida Statute § 559.72(7) by willfully

    communicating with the debtor or any member of his or her family with such frequency

    as can reasonably be expected to harass the debtor or his or her family.


                                                    8
Case 9:18-cv-81477-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 9 of 9



           51.     Defendant has violated Florida Statute § 559.72(7) by willfully engaging

    in other conduct which can reasonably be expected to abuse or harass the debtor or any

    member of his or her family.

           52.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

    prior and continuous sustaining of damages as described by Florida Statute § 559.77.

           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

    triable and judgment against OCWEN LOAN SERVICING, LLC for statutory damages,

    punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

    violations of these parts and any other such relief the court may deem just and proper.

                                                  Respectfully submitted,

                                                     /s/Octavio “Tav” Gomez
                                                     Octavio “Tav” Gomez, Esquire
                                                     Florida Bar #: 0338620
                                                     Morgan & Morgan, Tampa, P.A.
                                                     One Tampa City Center
                                                     201 N Franklin Street, 7th Floor
                                                     Tampa, Florida 33602
                                                     Telephone: (813) 223-5505
                                                     Facsimile: (813) 559-4845
                                                     TGomez@ForThePeople.com
                                                     JDerry@ForThePeople.com
                                                     JKneeland@ForThePeople.com
                                                     Attorney for Plaintiff




                                                 9
